Quarterly Statement of Investments | See Notes to Statement of Investments.  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security is linked to the Argentine GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on growth of the Argentine GDP and the principal or "notional" value of this GDP linked security. b The coupon rate shown represents the rate at period end. c The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. d Principal amount is stated in 1,000 Brazilian Real Units. e Redemption price at maturity is adjusted for inflation. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2012, the aggregate value of these securities was $352,259,430, representing 49.21% of net assets. g Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At May 31, 2012, the aggregate value of these securities was $41,796,367, representing 5.84% of net assets. h Principal amount is stated in 100 Mexican Peso Units. i A supranational organization is an entity formed by two or more central governments through international treaties. j The security is traded on a discount basis with no stated coupon rate. k Non-income producing. l The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. *In U.S. Dollars unless otherwise indicated. Templeton Emerging Markets Income Fund Statement of Investments, May 31, 2012 (unaudited) (continued) A BBREVIATIONS Counterparty BZWS - Barclays Bank PLC CITI - Citibank, Inc DBAB - Deutsche Bank AG HSBK - HSBC Bank PLC JPHQ - JPMorgan Chase & Co. MSCO - Morgan Stanley and Co. Inc. UBSW - UBS AG Currency BRL - Brazilian Real DEM - Deutsche Mark EUR - Euro GHS - Ghanaian Cedi IDR - Indonesian Rupiah LKR - Sri Lankan Rupee MXN - Mexican Peso NGN - Nigerian Naira UAH - Ukraine Hryvnia Selected Portfolio FRN - Floating Rate Note GDP - Gross Domestic Product MTN - Medium Term Note Templeton Emerging Markets Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Emerging Markets Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
